           Case 19-50680            Doc 57       Filed 12/11/19          Entered 12/12/19 00:30:40                 Page 1 of 3
                                               United States Bankruptcy Court
                                                  District of Connecticut
In re:                                                                                                     Case No. 19-50680-jam
Daniel Thomas Guilfoile                                                                                    Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0205-5                  User: rsenteio                     Page 1 of 1                          Date Rcvd: Dec 09, 2019
                                      Form ID: pdfdoc1                   Total Noticed: 15


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 11, 2019.
db             +Daniel Thomas Guilfoile,    60 Rowland Road,    Fairfield, CT 06824-6623
9052155         Aquarion Water,    Attn: President/Manager,    Box 36664,   Portland, ME 04104
9125865        +Ferris Development Group, LLC,    c-o Brian R. Charville,     325 Donald Lynch Blvd., Ste. 200,
                 Marlborough, MA 01752-4711
9052153        +PHH Mortgage Services,    Attn: President/Manager,    1 Mortgage Way,    Mt. Laurel, NJ 08054-4624
9052156        +Town of Fairfield,    Tax Collector,   Attn: President/Manager,    611 Old Post Road,
                 Fairfield, CT 06824-6697
9107723        +U.S. Bank National Association, as Trustee for Ass,     c-o Linda St. Pierre, Esq.,
                 McCalla Raymer Leibert Pierce, LLC,    50 Weston Street,    Hartford, CT 06120-1504
9052158        +United Illuminating,    c-o Nair & Levin,    707 Bloomfield Ave.,   Bloomfield, CT 06002-2406

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: acg.acg.ebn@americaninfosource.com Dec 09 2019 18:42:21
                 Capital One Auto Finance, a division of Capital On,     4515 N Santa Fe Ave. Dept. APS,
                 Oklahoma City, OK 73118-7901
9052154        +E-mail/PDF: AIS.COAF.EBN@Americaninfosource.com Dec 09 2019 18:42:01
                 Capital One Auto Finance,    Attn: President/Manager,    7933 Preston Road,
                 Plano, TX 75024-2302
9054493        +E-mail/PDF: acg.acg.ebn@americaninfosource.com Dec 09 2019 18:41:42
                 Capital One Auto Finance, a division of Capital On,     AIS Portfolio Services, LP,
                 Attn: Rejoy Nalkara,   4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
9055046        +E-mail/PDF: acg.acg.ebn@americaninfosource.com Dec 09 2019 18:41:42
                 Capital One Auto Finance, a division of Capital On,     P.O. Box 4360,    Houston, TX 77210-4360
9055184         E-mail/PDF: resurgentbknotifications@resurgent.com Dec 09 2019 18:42:09        LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
9061769         E-mail/PDF: MerrickBKNotifications@Resurgent.com Dec 09 2019 18:42:04        MERRICK BANK,
                 Resurgent Capital Services,    PO Box 10368,    Greenville, SC 29603-0368
9052152        +Fax: 407-737-5634 Dec 09 2019 18:46:38      Ocwen Loan Servicing,    Attn: President/Manager,
                 1661 Worthington Road,    West Palm Beach, FL 33409-6493
9052157        +E-mail/Text: bankruptcy@uinet.com Dec 09 2019 18:35:00       United Illuminating,
                 Attn: President/Manager,    P O Box 9230,    Chelsea, MA 02150-9230
                                                                                               TOTAL: 8

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                U.S. Bank National Association, as Trustee for Ass
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 11, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 9, 2019 at the address(es) listed below:
              Linda St. Pierre    on behalf of Creditor   U.S. Bank National Association, as Trustee for Asset
               Backed Securities Corporation Home Equity Loan Trust 2004-HE6, Asset Backed Pass-Through
               Certificates, Series 2004-HE6 bankruptcyecfmail@mccalla.com, Linda.St.Pierre@mccalla.com
              Patrick Crook    on behalf of Trustee Roberta Napolitano pcrook@ch13rn.com
              Roberta Napolitano    notices@ch13rn.com, rnapolitano13@ecf.epiqsystems.com
              U. S. Trustee   USTPRegion02.NH.ECF@USDOJ.GOV
                                                                                            TOTAL: 4
                                                                                                                   1
 Case 19-50680         Doc 57      Filed 12/11/19       Entered 12/12/19 00:30:40            Page 2 of 3


File an Order:

19-50680 Daniel Thomas Guilfoile Debtor dismissed 06/05/2019
Type: bk                        Chapter: 13 v                             Office: 5 (Bridgeport)
Assets: y                       Judge: jam                                Case Flag: Repeat, FeeDueINST,
                                                                          DebtEd, REOPENED

19-50680: pdfdoc2 form:
          Error: error: No document found for pdf form



                                           U.S. Bankruptcy Court

                                           District of Connecticut

Notice of Electronic Filing

The following transaction was received from Senteio, Renee entered on 12/9/2019 at 4:06 PM EST and
filed on 12/9/2019
Case Name:           Daniel Thomas Guilfoile
Case Number:         19-50680
Document Number: 54

Docket Text:
ORDER GRANTING FINAL CONTINUANCE: The Request for Extension of Hearing Date, ECF
No. [53], which the Court deems to be a Motion for Continuance, is GRANTED. The Hearing
scheduled for December 12, 2019 at 12:00 p.m. is continued to January 16, 2020 at 12:00 p.m. This is a
final continuance. Absent a showing of extraordinary circumstances, no additional continuances will be
granted. (RE: [42] Motion to Dismiss Case For Failure to Make Plan Payments Filed by Roberta
Napolitano on behalf of Roberta Napolitano, Trustee, [47] First Amended Chapter 13 Plan Before
Confirmation Filed by Daniel Thomas Guilfoile Debtor) . Hearing to be held on 1/16/2020 at 12:00 PM
at United States Bankruptcy Court, 915 Lafayette Blvd., Room 123, Courtroom, Bridgeport, CT. On or
before December 9, 2019 the Clerk's Office shall serve this Order on Daniel Thomas Guilfoile the Pro
Se filer/litigant, via first class mail to the address listed on the Pro Se filer/litigant's petition. Signed by
Chief Judge Julie A. Manning on December 9, 2019. (Senteio, Renee)

The following document(s) are associated with this transaction:


19-50680 Notice will be electronically mailed to:

Patrick Crook on behalf of Trustee Roberta Napolitano
pcrook@ch13rn.com

Roberta Napolitano
notices@ch13rn.com, rnapolitano13@ecf.epiqsystems.com

Linda St. Pierre on behalf of Creditor U.S. Bank National Association, as Trustee for Asset Backed
                                                                                                   2
 Case 19-50680       Doc 57     Filed 12/11/19     Entered 12/12/19 00:30:40         Page 3 of 3


Securities Corporation Home Equity Loan Trust 2004-HE6, Asset Backed Pass-Through Certificates,
Series 2004-HE6
bankruptcyecfmail@mccalla.com, Linda.St.Pierre@mccalla.com

U. S. Trustee
USTPRegion02.NH.ECF@USDOJ.GOV

19-50680 Notice will not be electronically mailed to:

Capital One Auto Finance, a division of Capital One, N.A., c/o AIS Portfolio Services, LP
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118

Daniel Thomas Guilfoile
60 Rowland Road
Fairfield, CT 06824
